16‐3327‐cv (L) 
Allen v. Credit Suisse Secs. (USA) LLC 




                                          In the
             United States Court of Appeals
                            for the Second Circuit
                                                    
 
                              AUGUST TERM 2016 
                                        
                    Nos.  16‐3327‐cv (L), 16‐3571‐cv (CON) 
 
      DORIS SUE ALLEN, DONNA S. LUCAS, JONATHAN G. AXELROD,  
       DANA KELLEN, HEDY L. ANSELMAN, TIMOTHY R. GARRETT,  
              WARREN J. PEPICELLI, JOHN A. BOARDMAN, 
                        Plaintiffs‐Appellants, 
 
                                            v. 
 
 CREDIT SUISSE SECURITIES (USA) LLC, DEUTSCHE BANK AG, MORGAN 
  STANLEY, MORGAN STANLEY & CO. LLC, MORGAN STANLEY CAPITAL 
  SERVICES LLC, CREDIT SUISSE AG, BANK OF AMERICA CORPORATION, 
    BANK OF AMERICA, N.A., BARCLAYS PLC, BARCLAYS BANK PLC, 
     BARCLAYS CAPITAL INC., CITIBANK, N.A., CITIGROUP INC., THE 
    GOLDMAN SACHS GROUP, INC., GOLDMAN, SACHS & CO., HSBC 
 HOLDINGS PLC, HSBC BANK PLC, HSBC NORTH AMERICA HOLDINGS 
     INC., HSBC BANK USA, N.A., JPMORGAN CHASE BANK, N.A., 
  JPMORGAN CHASE & CO., THE ROYAL BANK OF SCOTLAND PLC, THE 
   ROYAL BANK OF SCOTLAND GROUP PLC, RBS SECURITIES INC., UBS 
  AG, UBS SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH 
INCORPORATED, BNP PARIBAS GROUP, BNP PARIBAS NORTH AMERICA, 
   INC., UBS INVESTMENT BANK, UBS INVESTMENT BANK, AMERICAS,  
                                   
                                   
    UBS GROUP AG, MERRILL LYNCH CAPITAL SERVICES, INC., BARCLAYS 
                          GROUP US INC., 
                       Defendants‐Appellees, 
 
       CREDIT SUISSE GROUP AG, CREDIT SUISSE SECURITIES (EUROPE) 
     LIMITED, DOES, 1–30, DOES, 1–40, BNP PARIBAS SECURITIES CORP., 
    CITICORP, CITIGROUP GLOBAL MARKETS INC., BNP PRIME BROKERAGE 
                                     INC., 
                                  Defendants. 
                                                
                                        
             On Appeal from the United States District Court 
                   for the Southern District of New York 
                                                
 
                       ARGUED: JUNE 22, 2017 
                       DECIDED: JULY 10, 2018 
                                          
                                   
Before: JACOBS, LEVAL, RAGGI, Circuit Judges 
                                      ___________ 

         On appeal from a judgment entered in the United States District 
Court for the Southern District of New York (Schofield, J.), dismissing 
plaintiffs’ ERISA complaint for failure to state claims for which relief 
can be granted, see Fed. R. Civ. P. 12(b)(6), plaintiffs fault the district 
court for failing to recognize that the defendant banks acted as ERISA 
functional  fiduciaries  in  conducting  the  foreign  currency  exchange 
transactions here at issue and, thus, that their alleged manipulation of 
the foreign exchange market breached ERISA fiduciary duties owed 
to  plaintiffs’  employee  benefit  plans.    Plaintiffs  further  fault  the 




                                        2 
district court’s denial of their request for a 60‐day adjournment and 
leave to file a fourth amended complaint.     

AFFIRMED. 

                                             

                          REGINA M. MARKEY (J. Brian McTigue, on the 
                          brief), McTigue Law LLP, Washington, D.C., 
                          for Plaintiffs‐Appellants. 

                          DAVID  G.  JANUSZEWSKI  (Herbert S. Washer, 
                          Elai Katz, Jason M. Hall, Sheila C. Ramesh, 
                          on the brief), Cahill Gordon & Reindel LLP, 
                          New  York,  New  York,  for  Defendants‐
                          Appellees  Credit  Suisse  AG  and  Credit  Suisse 
                          Securities (USA) LLC. 

                          MATTHEW  A.  SCHWARTZ (Yvonne S. Quinn, 
                          David  H.  Braff,  on  the  brief),  Sullivan  & 
                          Cromwell  LLP,  New  York,  New  York,  for 
                          Defendants‐Appellees  Barclays  PLC,  Barclays 
                          Bank PLC, Barclays Capital Inc., and Barclays 
                          Group US Inc. 

                          Adam S. Hakki, Richard F. Schwed, Jeffrey 
                          J.  Resetarits,  Shearman  &  Sterling  LLP,  
                          New  York,  New  York,  for  Defendants‐
                          Appellees Bank of America Corporation, Bank of 
                          America, N.A., Merrill Lynch, Pierce, Fenner & 




                                    3 
Smith Incorporated, and Merrill Lynch Capital 
Services, Inc. 

David  C.  Esseks,  Laura  R.  Hall,  Rebecca 
Delfiner,  Allen  &  Overy  LLP,  New  York, 
New  York;  John  Terzaken,  Allen  &  Overy 
LLP,  Washington,  D.C.,  for  Defendants‐
Appellees BNP Paribas Group and BNP Paribas 
North  America,  Inc.,  and  Defendants  BNP 
Paribas  Securities  Corp.  and  BNP  Prime 
Brokerage, Inc. 

Andrew  A.  Ruffino,  Covington  &  Burling 
LLP,  New  York,  New  York;  Alan  M. 
Wiseman, Thomas A. Isaacson, Andrew D. 
Lazerow, Julie M. Edmond, Jamie A. Heine, 
Covington  &  Burling  LLP,  Washington, 
D.C.,  for  Defendants‐Appellees  Citibank,  N.A. 
and Citigroup Inc. 

Joseph  Serino,  Jr.,  Eric  F.  Leon,  Latham  & 
Watkins  LLP,  New  York,  New  York,  for 
Defendant‐Appellee Deutsche Bank AG. 

Thomas J. Moloney, George S. Cary, Sue S. 
Guan,  Cleary  Gottlieb  Steen  &  Hamilton 
LLP,  New  York,  New  York,  for  Defendants‐
Appellees  The  Goldman  Sachs  Group,  Inc.  and 
Goldman, Sachs & Co. 




          4 
Gregory  T.  Casamento,  Locke  Lord  LLP, 
New  York,  New  York;  Roger  B.  Cowie, 
Locke  Lord  LLP,  Dallas,  Texas;  J.  Matthew 
Goodin,  Julia  C.  Webb,  Locke  Lord  LLP, 
Chicago,  Illinois,  for  Defendants‐Appellees 
HSBC Holdings PLC, HSBC Bank PLC, HSBC 
North America Holdings Inc., and HSBC Bank 
USA, N.A. 

Peter  E. Greene, Boris  Bershteyn,  Skadden, 
Arps,  Slate,  Meagher  &  Flom  LLP,  
New  York,  New  York;  Stephen  L.  Ratner, 
Russell L. Hirschhorn, Proskauer Rose LLP, 
New  York,  New  York,  for  Defendants‐
Appellees  JPMorgan  Chase  &  Co.  and 
JPMorgan Chase Bank, N.A. 

Jonathan  M.  Moses,  Bradley  R.  Wilson, 
Wachtell, Lipton, Rosen & Katz, New York, 
New  York,  for  Defendants‐Appellees  Morgan 
Stanley,  Morgan  Stanley  &  Co.  LLC,  and 
Morgan Stanley Capital Services LLC. 

Joel M. Cohen, Melissa C. King, Davis Polk 
& Wardwell LLP, New York, New York, for 
Defendants‐Appellees  The  Royal  Bank  of 
Scotland  PLC,  The  Royal  Bank  of  Scotland 
Group PLC, and RBS Securities Inc. 




         5 
                                  D.  Jarrett  Arp,  Melanie  L.  Katsur,  Gibson 
                                  Dunn  &  Crutcher  LLP,  Washington,  D.C.; 
                                  Mark  A.  Kirsch,  Indraneel  Sur,  Gibson 
                                  Dunn  &  Crutcher  LLP,  New  York, 
                                  New York, for Defendants‐Appellees UBS AG, 
                                  UBS  Group  AG,  UBS  Securities  LLC,  UBS 
                                  Investment  Bank,  and  UBS  Investment  Bank, 
                                  Americas. 

                                                         

REENA RAGGI, Circuit Judge: 

        In  this  civil  action  under  the  Employee  Retirement  Income 
Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 1132(a)(2) and (a)(3), the 
named  plaintiffs,  acting  on  behalf  of  a  putative  class  of  trustees, 
beneficiaries,  and  participants  of  various  ERISA  Employee  Benefit 
Plans  (“Plans”),1  sue  twelve  banks  and  their  affiliates  for  breach  of 
ERISA  fiduciary  duties  owed  to  the  Plans  or,  in  the  alternative,  for 
defendants’ knowing participation in prohibited transactions as non‐
fiduciary  parties‐in‐interest.    Plaintiffs  here  appeal  from  judgments 
entered in the United States District Court for the Southern District of 
New  York  (Lorna  G.  Schofield,  Judge)  on  August  24,  2016,  and  on 

1 Plaintiffs bring their claims on behalf of the participants and beneficiaries of their Plans, 
including the Caterpillar Inc. Retirement Income Plan, the Caterpillar Inc. Retiree Benefit 
Program,  the  Bridgestone  Americas  Salaried  Employees  Retirement  Plan,  the  Health 
Corporation of America 401(k) Plan, the Hospital Corporation of America Retirement Plan, 
the Baker Hughes Incorporated Thrift Plan, and the International Ladies Garment Workers 
Union Death Benefit Fund 2 and predecessor plans, as well as on behalf of participants, 
beneficiaries, and named fiduciaries of all other similarly situated Plans. 




                                              6 
September  20,  2016,  dismissing  the  complaint  for  failure  to  state  a 
claim for which relief can be granted.  See Fed. R. Civ. P. 12(b)(6).  Both 
judgments were based on the same reasoning.  First, the district court 
determined  that  defendants’  alleged  fraudulent  conduct  in 
conducting foreign currency exchange (“FX”) market transactions for 
plaintiffs’ Plans was insufficient to plead the banks’ ERISA functional 
fiduciary status.  See Allen v. Bank of Am. Corp., No. 15 Civ. 4285 (LGS), 
2016 WL 4446373, at *6–8 (S.D.N.Y. Aug. 23, 2016).  Second, the district 
court  ruled  that  the  alternative  party‐in‐interest  claim  failed  in  the 
absence  of  any  allegation  that  non‐party  Plan  fiduciaries  (i.e.,  the 
investment  managers  who  arranged  the  transactions  with  the 
defendant banks) had actual or constructive knowledge of the banks’ 
fraud.  Id. at *9–10. 

       In  challenging  dismissal,  plaintiffs  argue  that  defendants 
acquired  functional  fiduciary  status  under  ERISA  by  exercising 
control  over  the  disposition  of  Plan  assets.    Specifically,  plaintiffs 
contend that defendants manipulated the benchmark rates to which 
the  subject  FX  transactions  were  tied,  effectively  allowing  them  to 
determine their own compensation for each transaction.  Moreover, 
on  appeal,  plaintiffs  recast  their  alternative  party‐in‐interest  claim, 
urging that it, too, is supported by defendants’ acquisition of ERISA 
functional  fiduciary  status  with  regard  to  the  subject  transactions.  
Defendants  respond  that  the  subject  transactions  were  ordinary  FX 
transactions  between  arms’  length  counterparties  and,  as  such,  did 
not  give  rise  to  functional  fiduciary  status.    Defendants  emphasize 
that they had no influence over the Plans’ decisions to enter into the 




                                       7 
transactions,  which  were  executed  pursuant  to  written  instructions 
negotiated between defendants and the Plans’ investment managers.  
Defendants  submit  that  these  instructions,  which  dictated  their 
compensation and the terms of the transactions’ execution, could not 
confer sufficient control over the disposition of Plan assets to make 
them fiduciaries, regardless of their alleged misconduct.  

       In appealing dismissal, as well as the district court’s denial of 
their request for adjournment and leave to amend, plaintiffs fault the 
district court for imposing a novel contract‐evidence requirement for 
identifying ERISA functional fiduciary status.  On de novo review of 
the challenged dismissal, we reject plaintiffs’ argument and reach the 
same  conclusion  as  the  district  court,  i.e.,  that  plaintiffs  fail  to  state 
plausible  ERISA  claims  because  the  facts  alleged  do  not  show  that 
defendants  exercised  the  control  over  Plan  assets  necessary  to 
establish  ERISA  functional  fiduciary  status.    Because  we  further 
identify  no  abuse  of  discretion  in  the  district  court’s  denial  of 
adjournment or leave to file a fourth amended complaint, we affirm 
the challenged judgments in all respects. 

                               BACKGROUND 

I.   Factual Background 

       This ERISA action challenges the conduct of twelve banks and 
their affiliates in the FX market from January 2003 through 2014.  For 
purposes  of  this  appeal,  in  discussing  this  conduct,  we  credit 




                                         8 
allegations  contained  in  the  Second  Amended  Complaint,  which 
plaintiffs describe as fully capturing all claims against defendants.2 

        The FX market is the world’s largest and most actively traded 
financial market, with defendants holding a combined global market 
share of 84%.  Indeed, as of 2013, defendants acted as counterparties 
in  approximately  98%  of  United  States  spot  transactions  in  the  FX 
market.  

        By  way  of  background,  trading  in  the  FX  market  has  a  seller 
exchanging  one  currency  that  it  holds  for  another  currency  that  it 
wishes to acquire.  A customer contacts a dealer bank, which provides 
a “bid,” i.e., the price at which the customer can sell the currency it 
holds, and an “ask,” i.e., the price at which the customer can purchase 
the  currency  it  desires.    The  difference  between  these  prices  is  the 
“bid/ask  spread,”  which  forms  the  basis  for  the  dealer  bank’s 
compensation.    In  an  untainted  market,  competition  for  customers’ 
orders serves to narrow bid/ask spreads.   

        A “spot transaction” exchanges a sum of currency at a settled 
exchange rate on a value date that is within two business days of the 
transaction.  The most basic spot transaction is an order for immediate 
execution  by  which  a  customer  purchases  or  sells  currency  at  the 
quoted price.  Another type of spot transaction, sometimes called a 
“benchmark transaction,” is executed on the basis of a daily fixing rate 


2 The alleged conduct has been the subject of several federal civil and criminal enforcement 
actions detailed in the pleadings, but with the exception of one antitrust action, we do not 
discuss these further here as they are not relevant to this appeal. 




                                             9 
(i.e., a benchmark), which is a published exchange rate for a pair of 
currencies  that  is  calculated  by  various  third  parties  at  a  daily 
specified time.  One of the most commonly used rates for benchmark 
transactions  is  the  WM/Reuters  “4:00  p.m.  fix,”  which  is  published 
each  day  at  4:00  p.m.  London  time.    Fixing  rates  are  presumably 
determined automatically and anonymously using the median price 
of actual FX transactions in the 30 seconds before and after a certain 
time  (the  “fixing  window”).    When  arranging  a  benchmark 
transaction, the dealer guarantees execution at the fixing rate, or at a 
rate  determined  by  reference  to  the  fixing  rate,  and  derives  its 
compensation based on an agreed‐upon markup. 

       ERISA Plans often trade currency to settle their purchases and 
sales  of  foreign  securities,  or  to  repatriate  dividends,  interest,  and 
redemptions that are paid in foreign currencies, rather than as a mode 
of investment.  Thus, the investment managers who invested assets 
on behalf of plaintiffs’ Plans “authorized FX [t]ransactions with Plan 
assets when [the managers’] investment strategies for a Plan required 
the  exchange  of  one  currency  for another.”   App’x  523,  ¶  218.   The 
Plans’ managers would “arrange[] with [d]efendant banks to conduct 
[an] FX transaction[],” id., ¶ 219, which the banks would then execute 
pursuant to a direction or written authorization from the managers, 
each  of  whom  was  “an  independent  pension  plan  fiduciary,”  id.  at 
470, ¶ 75 n.28. 




                                      10 
         Plaintiffs  here  allege  that  defendants  took  advantage  of  their 
dominant positions in both the wholesale and retail FX markets3 to 
capitalize on their knowledge of customers’ order flows as well as to 
collude with one another to benefit collectively from customer order 
information,  all  of  which  was  to  the  detriment  of  their  customers, 
including plaintiffs’ ERISA Plans.  Plaintiffs allege that, toward these 
ends,  defendants  manipulated  benchmark  fixing  rates  and,  in 
particular, used three primary techniques to exploit vulnerabilities in 
methods for calculating those rates.4 

         First, defendants individually used or shared customer orders 
and trading positions to devise strategies for trading in and around 
the  benchmarks.    By  exchanging  information  about  net  customer 
orders, defendants were able to ascertain likely directional movement 
of  the  fixing  rate,  enabling  them  to  trade  so  as  to  amplify  that 
movement.  Defendants allegedly employed the following tactics to 
this  purpose:    (a)  they  “cleared  the  decks”  of  contrary  trade  orders 
sufficiently in advance of the fixing window to eliminate or, at least, 
diminish the effect of such orders on the fixing rate, id. at 451, ¶ 13; 
(b)  they matched  or  “netted out”  customers’  buy  and  sell orders  to 

3 In this context, the “wholesale market” is the market between banks, whereas the “retail 
market”  is  that  between  banks  and  non‐bank  customers,  including  ERISA  plans.    The 
trades in both markets are “over‐the‐counter,” which means that they do not occur on a 
central exchange containing records of all daily transactions and their prices. 

4  One  example  of  a  vulnerability  is  that  present  in  the  calculation  of  the  WM/Reuters 
Closing Spot Rates.  These fixing rates are determined by reference to the median value of 
the  transactions  alone  and  weigh  all  transactions  equally.    This  calculation’s  failure  to 
account  for  the  notional  size  of  the  quotes  and  transactions  rendered  it  susceptible  to 
defendants’ manipulation through artificial increases or decreases in trading volume. 




                                                 11 
prevent contrary orders from affecting the fixing rate, id., ¶ 14; (c) they 
amassed  large  proprietary  currency  positions  that  they  traded  just 
before  or  during  the  fixing  window,  see  id.,  ¶  15;  (d)  certain 
defendants sold positions before the fixing window or failed to fill, or 
delayed  filling,  orders  to  manipulate  the  fixing  rate,  see  id.,  ¶  16;  
(e) defendants broke up large orders into smaller trades, timing them 
relative  to  the  fixing  window  to  increase  their  effect  on  fixing  rate 
calculations, see id., ¶ 17; and (f) they placed orders with each other 
before  the  fix  to  create  the  appearance  of  increased  trading  in  the 
desired  direction,  a  practice  known  as  “paint[ing]  the  screen,” 
whereupon  they  would  reverse  the  trades  after  the  fixing  window 
closed, id. at 452, ¶ 19. 

       Second,  defendants  independently  front‐ran  market‐moving 
customer  orders  by  trading  proprietary  currency  positions  before 
executing  significant  trades,  buying  before  the  customer’s  order 
increased  the  fixing  rate  or  selling  before  that  order  decreased  the 
fixing rate. 

       Third, one defendant bank, Barclays, implanted a mechanism 
in  its  electronic  trading  platform  to  give  itself  the  functional 
equivalent  of  an  option  contract  on  any  currency  trade,  in  that  the 
platform  rejected  orders  where  the  market  was  moving  to  the 
customer’s  benefit  during  an  artificial  hold  period,  but  executed 
orders where the market was neutral or moving to Barclays’s benefit. 

       Plaintiffs  further  allege  that,  separate  from  benchmark 
manipulation, defendants coordinated the bid/ask spread for various 




                                       12 
currency pairs, effectively eliminating competition and fixing prices.  
Moreover,  defendants  quoted  customers  different  bid/ask  spreads 
based on what they understood a customer was buying or selling, and 
imposed undisclosed markups or markdowns on the price FX traders 
quoted  to  FX  sales  employees.    Defendants  also  manipulated  limit 
and stop orders5 at levels above the limit order price to earn a greater 
spread or markup with their execution. 

II.   Procedural History 

        Plaintiffs  filed  their  initial  complaint  in  this  action  on  June  3, 
2015.    They  filed  their  First  Amended  Complaint  on  November  16, 
2015,  and,  by  leave  of  court,  their  Second  Amended  Complaint  on 
April 6, 2016.  

        The Second Amended Complaint pleads nine claims.  Claims I 
and VI allege defendants’ breach of fiduciary duties of prudence and 
loyalty in violation of ERISA § 404, see 29 U.S.C. § 1104; Claims II and 
VII allege self‐interested transactions with Plan assets in violation of 
ERISA § 406(b)(1), see id. § 1106(b)(1); Claims III and VIII allege action 
on  behalf  of  a  party  with  interests  adverse  to  those  of  the  Plans  in 
violation of ERISA § 406(b)(2), see id. § 1106(b)(2); Claims IV and IX 
allege  action  causing  party‐in‐interest  transactions  in  violation  of 
ERISA § 406(a)(1), see id. § 1106(a)(1); and Claim V alleges knowing 
participation  as  non‐fiduciaries  in  party‐in‐interest  transactions  in 


5 Limit and stop orders are trades conditioned on an exchange rate moving past a particular 
threshold level.  




                                            13 
violation  of  ERISA  §  406(a)(1)(A)  &  (D),  see  id.  §§  1106(a)(1), 
1132(a)(3).6   

        On  May  19,  2016,  three  of  the  defendant  banks  and  their 
affiliates  (“Group  One  Defendants”)7  moved  to  dismiss  the  Second 
Amended Complaint for lack of subject matter jurisdiction, see Fed. R. 
Civ.  P.  12(b)(1),  and  for  failure  to  state  a  claim,  see  Fed.  R.  Civ.  P. 
12(b)(6).   

        Meanwhile,  the  district  court  had  granted  preliminary 
approval  to  settlements  involving  the  remaining  nine  defendant 
banks  and  their  affiliates  (“Group  Two  Defendants”)  in  the  related 
FOREX antitrust litigation, and had enjoined further prosecution of 
this action against those defendants because plaintiffs’ ERISA Plans 
were members of the settling classes.8  Thus, on  June 1, 2016, while 

6 Claims VI through IX were not asserted against any Group One Defendant.  See Definition 
of “Group One Defendants,” infra note 7. 

7 This subset of defendants, which consists of Credit Suisse AG, Credit Suisse Securities 
(USA) LLC, Deutsche Bank AG, Morgan Stanley, Morgan Stanley Capital Services LLC, 
and Morgan Stanley & Co., LLC, was referred to by the district court as the “Non‐Settling 
Defendants,”  because  they  were  not  parties  to  the  preliminarily  approved  settlement 
agreement in In re Foreign Exchange Benchmark Rates Antitrust Litigation, 13 Civ. 7789 (LGS) 
(S.D.N.Y. filed Nov. 1, 2013) (“FOREX antitrust litigation”), an antitrust case predicated on 
the same facts as this case and also assigned to Judge Schofield.  In their appellate briefs, 
the parties refer to this subset of defendants as the “Group One Defendants,” a designation 
we adopt in this opinion. 

 Group Two Defendants comprise Bank of America Corporation; Bank of America, N.A.; 
8

Merrill Lynch, Pierce, Fenner & Smith Incorporated; Merrill Lynch Capital Services, Inc.; 
Barclays  PLC;  Barclays  Bank  PLC;  Barclays  Group  US  Inc.;  Barclays  Capital  Inc.;  BNP 
Paribas  Group;  BNP  Paribas  North  America,  Inc.;  Citibank,  N.A.;  Citigroup  Inc.;  The 
Goldman  Sachs  Group;  Goldman,  Sachs  &  Co.;  HSBC  Holdings  PLC;  HSBC  Bank  PLC; 
HSBC North America Holdings Inc.; HSBC Bank USA, N.A.; JPMorgan Chase Bank, N.A.; 




                                              14 
the  Group  One  Defendants’  motion  to  dismiss  was  pending,  the 
district  court  ordered  plaintiffs  to  file  a  third  amended  complaint 
removing  allegations  of  collusive  activity  by  the  Group  Two 
Defendants  in  order  to  conform  with  the  preliminary  FOREX 
antitrust litigation settlement.  The Third Amended Complaint, filed 
on July 15, 2016, incorporated all allegations against the Group One 
Defendants asserted in the Second Amended Complaint.  As such, the 
parties agreed that no new briefing was necessary for the district court 
to rule on the pending motion to dismiss. 

        On August 23, 2016, the district court dismissed the complaint 
against  the  Group  One  Defendants  pursuant  to  Fed.  R.  Civ.  P. 
12(b)(6).  See Allen v. Bank of Am. Corp., 2016 WL 4446373, at *6–10.9  At 
an August 31, 2016 conference, the parties agreed that the Group Two 
Defendants would file a motion to dismiss all counts against them on 
the same basis. 

        On September 9, 2016, however, plaintiffs requested a 60‐day 
adjournment to allow them to consider further amendment, positing 
that  there  “may  be  .  .  .  existing  contracts”  to  support  their  claims.  
App’x 433–34.  The district court denied the request, observing that 
the  complaint  had  already  been  amended  several  times  and  that 


JPMorgan  Chase  &  Co.;  The  Royal  Bank  of  Scotland  PLC;  The  Royal  Bank  of  Scotland 
Group PLC; RBS Securities Inc.; UBS AG; UBS Securities LLC; UBS Investment Bank; UBS 
Investment Bank, Americas; and UBS Group AG. 

  The  district  court  denied  that  portion  of  the  Group  One  Defendants’  motion  seeking 
9

dismissal for lack of subject matter jurisdiction pursuant to Fed. R. Civ. P. 12(b)(1).  See 
Allen v. Bank of Am. Corp., 2016 WL 4446373, at *2–6. 




                                              15 
plaintiffs  had  not  proffered  adequate  justification  for  further 
amendment  or  delay.    Instead,  the  district  court  granted  plaintiffs’ 
alternative request, to which the Group Two Defendants consented, 
to file a joint stipulation of dismissal of any outstanding claims.  Thus, 
on September 20, 2016, the district court so‐ordered a stipulation from 
the parties for dismissal of all claims against those defendants. 

         This timely appeal followed.  

                                        DISCUSSION 

         On  appeal,  plaintiffs  primarily  challenge  the  district  court’s 
determination  that  the  defendant  banks  were  not  functional 
fiduciaries under ERISA, an error plaintiffs maintain requires reversal 
of  the  dismissal  of  their  ERISA  fiduciary  breach  claims  and  non‐
fiduciary  ERISA  party‐in‐interest  claims.10    In  any  event,  plaintiffs 
maintain that the district court erred in denying them an adjournment 
and leave to file a fourth amended complaint.   

         We review de novo the dismissal of a complaint pursuant to Fed. 
R. Civ. P. 12(b)(6), accepting the alleged facts as true and drawing all 
reasonable inferences in plaintiffs’ favor.  See Allco Fin. Ltd. v. Klee, 861 
F.3d 82, 94 (2d Cir. 2017).  In doing so, we are mindful that a complaint 
must plead sufficient “factual content” to allow a factfinder “to draw 


   Plaintiffs  challenge  dismissal  of  their  claims  insofar  as  they  are  based  on  defendants’ 
10

alleged manipulation of fixing rates and stop and limit orders, but plaintiffs do not appeal 
dismissal of their claims to the extent they are predicated on allegations that defendants 
charged undisclosed markups to FX bid/ask quotes or engaged in collusive manipulation 
of FX bid/ask spreads. 




                                                 16 
the  reasonable  inference  that  the  defendant  is  liable  for  the 
misconduct alleged.”  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).  “[B]ald 
assertions and conclusions of law will not suffice” to avoid dismissal, 
Spool v. World Child Int’l Adoption Agency, 520 F.3d 178, 183 (2d Cir. 
2008) (internal quotation marks omitted), nor will factual “allegations 
that are wholly conclusory,” Krys v. Pigott, 749 F.3d 117, 128 (2d Cir. 
2014).     

I.     Fiduciary Duty Claims 

       With the exception of Claim V, which is discussed in Part II, all 
claims asserted in the Second Amended Complaint require a showing 
that  defendants  engaged  in  conduct  breaching  an  alleged  ERISA 
fiduciary  duty.    See  29  U.S.C.  §§  1104,  1106(a)(1),  (b)(1),  (b)(2).    “In 
every case charging breach of ERISA fiduciary duty, . . . the threshold 
question  is  not  whether  the  actions  of  some  person  employed  to 
provide services under a plan adversely affected a plan beneficiary’s 
interest, but whether that person was acting as a fiduciary (that is, was 
performing  a  fiduciary  function)  when  taking  the  action  subject  to 
complaint.”  Pegram v. Herdrich, 530 U.S. 211, 226 (2000).  Accordingly, 
the  question  presented  by  this  appeal  is  whether  the  banks  were 
performing a fiduciary function when they executed FX transactions 
for the Plans so as to give rise to ERISA fiduciary status and attending 
fiduciary duties.  

       “The  definition  of  ‘fiduciary’  under  ERISA  focuses  on  the 
exercise,  as  well  as  the  possession,  of  authority  or  control”  over  a 
pension  plan’s  assets,  without  regard  to  the  title  of  the  person 




                                        17 
exercising such control.  Blatt v. Marshall & Lassman, 812 F.2d 810, 812–
13 (2d Cir. 1987); accord Bouboulis v. Transp. Workers Union of Am., 442 
F.3d  55,  64–65  (2d  Cir.  2006).    Specifically,  under  ERISA,  even  if  a 
person is not a named fiduciary of an ERISA plan,11 it can be a de facto 
fiduciary if it “exercises any discretionary authority or discretionary 
control  respecting  management  of  such  plan  or  exercises  any 
authority  or  control  respecting  management  or  disposition  of  its 
assets.”  29 U.S.C. § 1002(21)(A); see Coulter v. Morgan Stanley & Co., 
753 F.3d 361, 366 (2d Cir. 2014).12  Mindful that “Congress intended 
that ERISA function as a comprehensive remedial statute,” Layaou v. 
Xerox  Corp.,  238  F.3d  205,  210  (2d  Cir.  2001),  we  construe  this 
definition liberally, see Frommert v. Conkright, 433 F.3d 254, 271 (2d Cir. 
2006);  see  also  David  P.  Coldesina,  D.D.S.  v.  Estate  of  Simper,  407  F.3d 
1126, 1132 (10th Cir. 2005) (holding that “[i]n Congress’s judgment, 
and consistent with general trust law, parties controlling plan assets 
are automatically in a position of confidence by virtue of that control, 
and  as  such  they  are  obligated  to  act  accordingly”  (emphasis  in 
original)).  Here, there is no question that the FX transactions at issue 



   ERISA  defines  “person”  as  “an  individual,  partnership,  joint  venture,  corporation, 
11

mutual  company,  joint‐stock  company,  trust,  estate,  unincorporated  organization, 
association, or employee organization.” 29 U.S.C. § 1002(9). 

   A  person  can  also  be  a  fiduciary  if  it  “renders  investment  advice  for  a  fee  or  other 
12

compensation,  direct  or  indirect,  with  respect  to  any  moneys  or  other  property  of  such 
plan, or has any authority or responsibility to do so,” or “has any discretionary authority 
or discretionary responsibility in the administration of such plan.” 29 U.S.C. § 1002(21)(A).  
Because  these  statutory  provisions  are  not  the  basis  for  plaintiffs’  functional  fiduciary 
argument, we do not discuss them further. 




                                                 18 
involved  monetary  assets  of  plaintiffs’  Plans.13    Thus,  the 
determinative question is whether plaintiffs pleaded facts sufficient 
to  demonstrate  defendants’  control  or  authority  over  these  assets.  
Like the district court, we conclude that plaintiffs did not.   

         Our  analysis  begins  with  the  basic  proposition,  applicable  in 
both  the  ERISA  context  and  more  generally,  that  “a  relationship  of 
trust  is  established  when  one  acquires  possession  of  another’s 
property with the understanding that it is to be used for the owner’s 
benefit, and in these circumstances an obligation arises on the part of 
the one in possession to act in the owner’s best[] interests rather than 
his  own.”    David  P.  Coldesina,  D.D.S.  v.  Estate  of  Simper,  407  F.3d  at 
1134;  see  United  States  v.  Skelly,  442  F.3d  94,  98  (2d  Cir.  2006) 
(explaining relationship of trust and confidence exists with respect to 
matters  entrusted  to  another’s  discretion).    From  this,  it  necessarily 
follows  that  an  entity  has  a  fiduciary  duty  to  an  ERISA  plan  if  the 
entity  possesses  or  exercises  “actual  control  over  the  disposition  of 
plan assets.”  Blatt v. Marshall & Lassman, 812 F.2d at 813 (emphasis in 
original).    Whether  this  control  was  explicitly  granted  is  irrelevant; 
what  matters  is  whether  the  putative  fiduciary  actually  exercised 

   Although  plaintiffs  cursorily  argue  that  order  information  for  an  FX  transaction  also 
13

constitutes a Plan asset, they support that proposition only with a citation to a Department 
of  Labor  Advisory  Opinion  that  is  irrelevant  to  the  issue.    See  Department  of  Labor 
Advisory Op. No. 93‐14A (May 5, 1993) (discussing whether assets of trust established by 
employer  as  potential  source  of  premium  payments  for  ERISA  plan’s  health  insurance 
were plan assets).  Thus, because this issue is not properly presented, see Fed. R. App. P. 
28(a)(8)(A), we need not address it here, see In re Tustaniwsky, 758 F.3d 179, 184 (2d Cir. 
2014) (“[I]ssues not sufficiently argued in the briefs are considered waived and normally 
will not be addressed on appeal.” (internal quotation marks omitted)), and we focus our 
control discussion on the Plans’ monetary assets involved in the FX transactions. 




                                                19 
control.   See Bouboulis v. Transp. Workers Union of Am., 442 F.3d at 63–
64.    The  principle  is  not,  however,  without  limit.    An  entity  “must 
exercise  the  requisite  degree  of  control  and  discretion  to  be  held 
liable” for breach of fiduciary duty.  Geller v. Cty. Line Auto Sales, Inc., 
86 F.3d 18, 21 (2d Cir. 1996); see Bell v. Pfizer, Inc., 626 F.3d 66, 74 (2d 
Cir. 2010) (identifying examples of conduct not implicating fiduciary 
duty).   

       Plaintiffs  argue  that  insofar  as  the  defendant  banks 
fraudulently  manipulated  benchmark  rates  to  maximize  the  profit 
they  reaped  from  each  FX  transaction,  they  exercised  a  sufficient 
degree of control over the disposition of the Plans’ assets plausibly to 
be denominated ERISA functional fiduciaries.  The argument fails to 
persuade for a combination of reasons.  To begin, even assuming the 
alleged  manipulation  of  FX  transactions,  as  well  as  an  attendant 
increase  in  costs  to  the  Plans,  one  factor  weighing  against  the 
conclusion  that  the  defendant  banks  controlled  the  Plans’  assets  is 
that the transactions at issue were initiated not by the banks but at the 
discretion of the Plans’ independent investment managers.  Thus, this 
case is not akin to Bricklayers & Allied Craftworkers Local 2, Albany, N.Y. 
Pension Fund v. Moulton Masonry & Const., LLC, 779 F.3d 182, 189 (2d 
Cir. 2015), in which we identified as an ERISA functional fiduciary a 
party who determined which of the corporate defendant’s creditors 
to pay, exercised control over money owed to the plans at issue, and 
failed to remit to those plans assets under his control.  Nor is it akin 
to  LoPresti  v.  Terwilliger,  126  F.3d  34,  40  (2d  Cir.  1997),  wherein  we 
identified  as  an  ERISA  functional  fiduciary  a  defendant  who 




                                       20 
determined which creditors would be paid from a company account 
on which he was a signatory and which commingled general assets 
and employee plan contributions.  Rather, the relationship here was 
“salesmanship,”  with  defendants  “matching  the  customer’s 
desires”—as  conveyed  by  their  investment  managers—“with 
available  inventory,”  but  otherwise  lacking  “authority  to  exercise 
control  unilaterally  over  a  portion  of  a  plan’s  assets.”    Farm  King 
Supply, Inc. Integrated Profit Sharing & Tr. v. Edward D. Jones & Co., 884 
F.2d 288, 292 (7th Cir. 1989); cf. United States v. Litvak, 889 F.3d 56, 61 
(2d Cir. 2018) (explaining that, in context of arms’ length, over‐the‐
counter transactions in RMBS bond market, broker‐dealer “acts solely 
in its own interest as a principal,” is not agent for its counterparties, 
and  “owes  them  no  special  or  fiduciary  duty”).    Such  arms’  length 
dealings  do  not  admit  an  inference  that  the  banks  controlled 
disposition  of  the  Plans’  assets  so  as  thereby  to  be  deemed  ERISA 
functional fiduciaries of the Plans. 

       No  different  conclusion  is  warranted  by  plaintiffs’ 
characterization  of  defendants  as  service  providers.    That 
characterization,  which  defendants  dispute,  usually  applies  to 
accountants,  lawyers,  and  investment  advisors,  and  derives  from 
their  contracts  or  agreements  with  ERISA  plans.    As  this  court  has 
observed,  

       [w]hen  a  person  who  has  no  relationship  to  an  ERISA 
       plan is negotiating a contract with that plan, he has no 
       authority  over  or  responsibility  to  the  plan  and 
       presumably  is  unable  to  exercise  any  control  over  the 
       trustees’ decision whether or not, and on what terms, to 




                                     21 
        enter into an agreement with him.  Such a person is not 
        an  ERISA  fiduciary  with  respect  to  the  terms  of  the 
        agreement for his compensation. . . .  On the other hand, 
        after  a  person  has  entered  into  an  agreement  with  an 
        ERISA‐covered  plan,  the  agreement  may  give  it  such 
        control over factors that determine the actual amount of 
        its  compensation  that  the  person  thereby  becomes  an 
        ERISA fiduciary with respect to that compensation. 

F.H. Krear & Co. v. Nineteen Named Trustees, 810 F.2d 1250, 1259 (2d 
Cir. 1987).   

        No  allegations  here  indicate  that  defendants  were  able  to 
exercise any control over the Plans’ trustees’ or investment managers’ 
decisions to enter into FX transactions with defendants.  See id.  Nor 
do  any  allegations  suggest  that  agreements  stating  the  managers’ 
instructions  for  execution  of  the  FX  transactions  gave  defendants 
“such control over factors that determine the actual amount of [their] 
compensation.”    Id.14    Indeed,  plaintiffs  conceded  at  oral  argument 
that defendants would not be fiduciaries if they followed the Plans’ 
investment  managers’  instructions  in  executing  the  transactions  at 
issue.  See McCaffree Fin. Corp. v. Principal Life Ins. Co., 811 F.3d 998, 
1003  (8th  Cir.  2016)  (collecting  cases  recognizing  that  “service 
provider’s adherence to its agreement with a plan administrator does 


14  Rather,  averments  as  to  the  existence  of  such  agreements  confirm  that  defendants 
themselves did not cause the Plans to enter into any of the transactions at issue, which is 
an essential element of Claims IV and IX.  See Lockheed Corp. v. Spink, 517 U.S. 882, 888–89 
(1996). 

         




                                              22 
not  implicate  any  fiduciary  duty  where  the  parties  negotiated  and 
agreed to the terms of that agreement in an arm’s‐length bargaining 
process”).  Plaintiffs do not allege defendants’ violation of any specific 
instructions.  

       Insofar as plaintiffs rely on allegations of fraud in defendants’ 
conduct  of  FX  transactions  to  support  their  fiduciary  claims,  this 
court,  as  well  as  sister  circuits,  have  held  that  wrongdoing  in 
performing  non‐fiduciary  services  does  not  transform  the  alleged 
wrongdoer into a fiduciary.  See Geller v. Cty. Line Auto Sales, Inc., 86 
F.3d at 19–21 (holding that employer who performed only ministerial 
functions  for  plan  was  not  transformed  into  fiduciary  by  fraud  in 
carrying  out  his  functions  that  resulted  in  some  dissipation  of  plan 
assets); see also Rutledge v. Seyfarth, Shaw, Fairweather & Geraldson, 201 
F.3d  1212,  1220  (9th  Cir.  2000)  (holding  that  law  firm’s  alleged 
overcharge  for  traditional  attorney  services  did  not  make  it  ERISA 
fiduciary); Reich v. Lancaster, 55 F.3d 1034, 1049 (5th Cir. 1995) (stating 
that, in absence of “actual decision making power,” “even miscreant 
professionals . . . who provide necessary services to ERISA plans” are 
not  automatically  fiduciaries);  Pappas  v.  Buck  Consultants,  Inc.,  923 
F.2d  531,  538  (7th  Cir.  1991)  (rejecting  argument  that  consultants 
become ERISA fiduciaries by “perform[ing] professional functions in 
a tortious manner, regardless of what capacity they are acting in when 
their  tortious  deeds  occur”).    Thus,  while  defendants’  alleged 
fraudulent  exploitation  of  vulnerabilities  within  the  system  for 
calculating  benchmark  rates  could  raise  other  legal  concerns—
whether  in  tort,  contract,  etc.—we  have  no  reason  to  consider  that 




                                     23 
possibility  on  this  appeal.    We  here  conclude  only  that  the  alleged 
wrongdoing  did  not  afford  defendants  the  control  over  the  Plans’ 
assets necessary to make them ERISA functional fiduciaries.  

       Plaintiffs nevertheless maintain that the district court erred in 
failing to cite and apply the functional fiduciary standard referenced 
in United  States  v.  Glick,  142  F.3d  520  (2d  Cir.  1998).    The  argument 
does  not  persuade.    Plaintiffs  acknowledge  that  Glick,  a  criminal 
sentencing appeal, merely restates the statutory standard, which, as 
we  have  already  observed  supra  at  18–20,  asks  whether  the  funds 
involved were Plan assets and whether defendants had any authority 
or control over those assets.  See United States v. Glick, 142 F.3d at 527 
(citing  29  U.S.C.  §  1002(21)(A)).    Because  this  is  the  standard  the 
district court applied, see Allen v. Bank of Am. Corp., 2016 WL 4446373, 
at *6–8, there was no error in its failure explicitly to reference Glick.   

        Moreover, Glick does not support plaintiffs’ urged attribution 
of functional fiduciary status in this case.  It cautioned that,  

       the  mere  deduction  of  an  agent’s  commission  from 
       welfare fund assets does not, in itself, create a fiduciary 
       relationship  between  the  agent  and  the  fund.    The 
       fiduciary relationship in this case [was] created because 
       the agent exercised unhampered discretion in setting the 
       commission  rate.    Conversely,  an  agent  with  a 
       contractually‐established  commission  rate  is  not, 
       without other indicia, a fiduciary to the plan. 

United States v. Glick, 142 F.3d at 528.  The facts pleaded here do not 
admit  an  inference  that  defendants  “exercised  unhampered 




                                       24 
discretion” in establishing their compensation for the FX transactions 
at  issue.    Id.    Even  assuming  that  defendants’  alleged  market 
manipulations allowed them to secure higher compensation for the 
FX  transactions  they  conducted  than  a  free  market  would  have 
indicated,  the  scheme  nevertheless  depended  on  so  many  different 
persons  and  manipulations  as  to  preclude  an  inference  that 
defendants had an unfettered ability to dictate their compensation for 
each transaction.  Moreover, such an inference is belied by the fact, 
already  noted,  that  the  Plans’  independent  investment  managers 
initiated  the  FX  transactions  at  issue  and  provided  instructions  for 
their     execution,    which     themselves      informed      defendants’ 
compensation.   

         Accordingly,  because  the  complaint  fails  plausibly  to  allege 
that  defendants  exercised  the  control  over  the  disposition  of  Plan 
assets  necessary  to  make  them  ERISA  functional  fiduciaries,  we 
affirm dismissal of plaintiffs’ breach of fiduciary duty claims (Claims 
I through IV and Claims VI through IX). 

II.      Party‐In‐Interest Claim 

         On appeal, plaintiffs tie the fate of their party‐in‐interest claim 
(Claim V) to that of their fiduciary claims by arguing that the former 
is predicated on a recognition of ERISA functional fiduciary status as 
to at least some of the defendant banks and their affiliates.  Conceding 
that their party‐in‐interest claim, which is premised on violations of 
ERISA § 406(a)(1)(A) & (D), requires knowledge of fraud, see 29 U.S.C. 
§  1106(a)(1),  plaintiffs  urge  non‐fiduciary  liability  for  certain 




                                      25 
defendant  banks  as  a  result  of  their  knowing  participation  in  FX 
transactions  with  other  defendant  banks  that  were  acting  as 
functional  fiduciaries  and  knew  of  the  benchmark  manipulations.15  
For the reasons explained in Part I of this opinion, we conclude that 
no  defendant  was  a  functional  fiduciary  with  respect  to  the 
transactions at issue and, thus, conclude that plaintiffs cannot secure 
relief from dismissal on the theory urged in this court.  See Lotes Co. v. 
Hon Hai Precision Indus., 753 F.3d 395, 413 (2d Cir. 2014) (observing 
that  “Court  may  affirm  on  any  basis  for  which  there  is  sufficient 
support in the record, including grounds not relied on by the district 
court” (internal quotation marks omitted)).16 

III.    Denial of Adjournment and Leave To Amend 

        The district court denied plaintiffs’ September 9, 2016 request 
for  a  60‐day  adjournment  to  conduct  further  investigation  and, 
potentially, to amend their complaint, explaining that plaintiffs had 
amended their complaint “repeatedly,” and had “submitted nothing 
in  support  of  the  application,  and nothing  to  suggest that  a  further 
amendment would be anything but futile.”  App’x 436.  We review 
denials  either  of  adjournment  or  of  leave  to  amend  for  abuse  of 


  By contrast, in the district court, plaintiffs argued party‐in‐interest in the alternative in 
15

the event no bank was found to be a fiduciary.  Because they do not pursue that theory on 
appeal, we deem it abandoned.  See State St. Bank & Tr. Co. v. Inversiones Errazuriz Limitada, 
374 F.3d 158, 172 (2d Cir. 2004). 

  Insofar as plaintiffs urge non‐fiduciary, party‐in‐interest liability based on violations of 
16

other ERISA provisions, Claim V of the Second Amended Complaint specifically pleads 
only violations of 29 U.S.C. § 1106(a)(1) and, therefore, we do not consider those newly 
raised claims here.  See Harrison v. Rep. of Sudan, 838 F.3d 86, 96 (2d Cir. 2016). 




                                              26 
discretion, see TechnoMarine SA v. Giftports, Inc., 758 F.3d 493, 505 (2d 
Cir. 2014); Farias v. Instructional Sys., Inc., 259 F.3d 91, 99–100 (2d Cir. 
2001), unless “denial was based on an interpretation of law,” such as 
futility, in which case our review is de novo, Pyskaty v. Wide World of 
Cars, LLC, 856 F.3d 216, 224 (2d Cir. 2017) (internal quotation marks 
omitted). 

      Plaintiffs argue that it was legal error for the district court to 
conclude  that  further  amendment  would  be  futile  in  light  of  their 
counsel’s  professed  belief  that  further  investigation  “may”  reveal 
“existing  contracts  between  Defendants  and  the  ERISA  plans”  that 
would show “an ongoing contractual relationship between any Plan 
and any Defendant[] with respect to FX transactions” or “indicia of 
[defendants’] control over Plan assets.”  App’x 434 (internal quotation 
marks omitted).  They maintain that, “[l]ogically, adding allegations 
of such contracts would remedy what the district court found to be a 
fatal deficiency” of contract evidence.  Appellant Br. at 52.   

      The argument fails because the district court did not impose a 
contract‐evidence requirement only to conclude that an amendment 
pleading contract evidence would be futile.  Rather, read in context, 
the  district  court’s  futility  statement  is  properly  understood  to 
reference  plaintiffs’  speculative  suggestion  that  they  could  identify 
further  contracts  within  the  requested  adjournment  time  and,  thus, 
the futility of adjournment.  In reaching that conclusion, the district 
court highlighted plaintiffs’ failure to support their motion.  Indeed, 
plaintiffs’  application  only  speculates,  based  on  their  counsel’s 
unspecified “experience with previous cases,” that there “may be . . . 




                                    27 
existing  contracts”  supporting  further  amendment.    App’x  434.  
Nowhere,  even  on  this  appeal,  do  plaintiffs  explain  what  those 
contracts  might  show  that  would  warrant  amendment.    See 
TechnoMarine SA v. Giftports, Inc., 758 F.3d at 505 (“A plaintiff need 
not be given leave to amend if it fails to specify either to the district 
court  or  to  the  court  of  appeals  how  amendment  would  cure  the 
pleading  deficiencies  in  its  complaint.”).    Nor  do  they  proffer  any 
excuse  for  their  lack  of  diligence  in  searching  for  such  contracts 
earlier, a particularly  egregious  omission  given that they  filed  their 
initial complaint on June 3, 2015, proceeded to amend it on November 
16, 2015, April 6, 2016, and July 15, 2016, but only proposed to look 
for  further  contracts  on  September  12,  2016.    Plaintiffs  can  hardly 
profess ignorance of the significance of such contracts because courts 
routinely consider contract terms as indicators of discretion or control 
over ERISA plan assets.  See, e.g., Flanigan v. Gen. Elec. Co., 242 F.3d 78, 
87 (2d Cir. 2001); Lowen v. Tower Asset Mgmt., Inc., 829 F.2d 1209, 1219 
(2d Cir. 1987); see also City of Pontiac Policemen’s & Firemen’s Ret. Sys. 
v.  UBS  AG,  752  F.3d  173,  188  (2d  Cir.  2014)  (stating  that,  although 
plaintiffs’  prior  amendment  was  not  in  response  to  a  motion  to 
dismiss identifying particular pleading defects, “it is unlikely that the 
deficiencies  raised  with  respect  to  the  Amended  Complaint  were 
unforeseen by plaintiffs when they amended”).   

       On  this  record,  we  identify  neither  legal  error  nor  abuse  of 
discretion in the district court’s denial of adjournment in anticipation 
of  further  amendment,  and,  therefore,  affirm  the  challenged 
judgment.     




                                      28 
                                CONCLUSION 

          To summarize, we conclude as follows: 

          1.   Plaintiffs  fail  to  allege  facts  showing  that  the  defendant 
banks and their affiliates exercised the requisite level of control over 
the disposition of Plan assets so as to warrant their identification as 
ERISA  functional  fiduciaries  with  respect  to  the  FX  transactions  at 
issue. 

          2.   Because plaintiffs here pursue their party‐in‐interest claim 
not in the alternative to, but in reliance on, their functional fiduciary 
theory,  the  claim  necessarily  fails  for  lack  of  the  requisite  proof  of 
control.  

          3.   The district court neither committed legal error nor abused 
its discretion in denying plaintiffs an adjournment to conduct further 
investigation in anticipation of amending their complaint for a fourth 
time. 

          Accordingly, the judgments of dismissal are AFFIRMED. 




                                        29